Opinion issued December 6, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00678-CR
                            ———————————
              IN RE DEMONTRE GREGORY CLARK, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Demontre Gregory Clark seeks a writ of mandamus to compel the trial court

to hold a hearing on his motion for new trial.


      Because we hold Clark has not shown entitlement to mandamus relief, we
deny the petition.

                                  PER CURIAM

Panel consists of Justices Jennings, Keyes, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2